Citation Nr: 1229714	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of fracture in the left wrist with arthritis (also known as left wrist disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  [Due to a recent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in St. Petersburg, Florida.]

It appears the Veteran was scheduled for a personal hearing at the Indianapolis RO on May 1, 2006.  In an August 2006 statement, the Veteran wrote that he provided testimony at the May 2006 hearing regarding his claim, and was subsequently informed that the tape recorder failed to work during the hearing.  He further indicated that he had been offered the opportunity to testify at another hearing, but waived this right.  See 38 C.F.R. §20.717 (2010).  

In June 2010, the Board reopened the Veteran's claim seeking service connection for a left wrist disorder and remanded the underlying service connection issue for further evidentiary development.  Specifically, the Board instructed the RO to obtain a clarifying medical opinion as to the nature and etiology of any left wrist disorder that may be present.  Unfortunately, the additional medical opinion obtained pursuant to the Board's June 2010 remand was found to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in the September 2011 decision, the Board remanded the Veteran's claim to the RO so an adequate medical opinion could be obtained.  An appropriate medical opinion was provided in November 2011.  As such, the Board finds that the RO completed the development requested in the September 2011 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  The case has since been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's left wrist disorder clearly and unmistakably existed prior to his period of active service and was not aggravated as a result of such service.  


CONCLUSION OF LAW

Any pre-existing left wrist disorder was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3. 159, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In this case, the Board does acknowledge that the RO did provide the Veteran with notice in February 2005, prior to the initial decision on the claim in June 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the February 2005 letter satisfied the duty to notify provisions concerning his claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran received notice of the Court's decision in Dingess in the March 2006 letter; after the initial adjudication and readjudication of the Veteran's claim.  Although this letter was not sent prior to the initial adjudication and readjudication of the Veteran's claim, this was not prejudicial to him because he was subsequently provided adequate notice and his claim was readjudicated in the September 2006, June 2011 and June 2012 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Further, pursuant to the September 2011 Remand instructions, the Veteran was also afforded a VA examination in November 2011 in connection with his claim in accordance with 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the November 2011 examination and medical opinion obtained to be adequate, as the examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the same examiner provided an etiological opinion concerning the Veteran's claimed disability and service, and included the rationale upon which the opinion was based.  Thus, the Board concludes that there is adequate medical evidence of record to make a decision in this case and that the Veteran's claim can be adjudicated on the evidence of record.  38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. §3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

The Veteran contends that he had a pre-existing left wrist disorder prior to his entrance into the military that increased in severity during his years of active service.  Turning to the pre-service records, the September 1965 worker's compensation form indicates that the Veteran injured his left arm, wrist and hand in a work related accident in August 1964.  In a March 1965 letter, the Veteran's physician, J.L., M.D., diagnosed him with nonunion of a carpal scaphoid of the left wrist and stated that a bone graft operation was being considered for treatment of this injury.  In a letter dated in September 1965, Dr. L. observed that the Veteran demonstrated some limited movement in the left wrist, with dorsiflexion to 45 degrees, and palmar flexion to 45 degrees.  According to Dr. L., normal wrist motion "goes to a right angle in both directions."  Dr. L. described the Veteran's left wrist injury as "a lunate dislocation initially and a carpal navicular fracture and dislocation" and noted that they initially anticipated the need for arthrodesis of the wrist but subsequently decided to perform a bone graft to the navicular.  

In the October 1965 examination conducted pursuant to the Veteran's induction into the military, the Veteran marked that he had arthritis as well as a bone, joint or other deformity in his medical history report.  In the Physician's summary and elaboration, it was noted that the Veteran had fractured his left wrist and underwent surgery for this injury in April 1965.  However, the clinical evaluation of his upper extremities was shown to be normal, and based on his medical examination, the Veteran was found qualified for military service.  

Clinical records dated from March 1966 through May 1966 reflect that the Veteran was seen in sick call due to continual pain in his wrist which began to flare up again in March.  During a March 1966 treatment visit, the Veteran stated that he had an old fracture in his left wrist and felt he was losing strength in this wrist.  While results from the March 1966 left wrist X-ray report revealed some findings of degenerative changes, the treatment provider noted that since the Veteran's complaints were rather minor, he would not advise any profile or duty change.  A May 1966 consultation report indicates that the Veteran underwent another X-ray of his left wrist, the results of which revealed a healed navicular bone, as well as findings of moderate arthritis.  Based on his evaluation of the Veteran, as well as his review of the diagnostic records, the treatment provider diagnosed the Veteran with moderate arthritis in the left wrist joint.  The Veteran presented at sick call a few weeks later in May 1966 with complaints of increased pain in his left wrist after falling on his outstretched hand.  Results from the May 1966 X-ray report revealed essentially no change in the appearance of the wrist since the previous March 1966 examination.  During that same month, a report was issued by the Veteran's Commanding General recommending that the Veteran's military occupational specialty be changed to another specialty due to his wrist condition.  

During a July 1966 treatment visit at the orthopedic clinic, the Veteran was assessed with advanced degenerative disease.  In a July 1966 clinical summary form, the Veteran's pre-service medical history was reviewed, and it was noted that he had been hospitalized several times for treatment of his left wrist injury prior to service and continued receiving follow-up care for his left wrist condition until September 1965.  It was further noted that while the Veteran was found qualified for duty at his enlistment examination, he began having trouble with his wrist following his arrival at Fort Lewis, Washington, but did not report to sick call until March 1966.  After reviewing the Veteran's clinical records in service, and conducting a physical examination of the Veteran's left wrist, the members of the Medical Board diagnosed him with degenerative joint disease of the left wrist, secondary to fracture of the left navicular in 1964, and further recommended that the Veteran be separated from military service due to his left wrist disorder which was noted to have existed prior to service and which had not been aggravated by his active service.  See July 1966 Medical Board Proceeding form.  The Veteran's DD form 214 indicates the he was separated from service in September 1966 as a result of his physical disability.  

The Veteran filed a claim for his left wrist disorder soon after his separation from service.  During his May 1967 VA examination, he provided his medical history and reported to have fractured his left wrist in 1964.  According to the Veteran, he had trouble fulfilling his military duties in service due to his left wrist condition, and was given a medical discharge after 10 1/2 months.  Upon physical examination of the Veteran, the examiner observed some loss of motion of the left wrist when compared to the right wrist.  The Veteran also underwent an X-ray of the left wrist, the results of which were "compatible with old fracture."  It was further noted that there was "no definite evidence [of] vascular necrosis or other roentgen abnormalities."  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with traumatic arthritis of the left wrist, secondary to fracture navicular with non-union and later bone graft, with some weakness and limitation of motion of wrist.  

Service connection for the left wrist disorder was first denied by the RO in a May 1967 decision.  Notice of this denial was provided to the Veteran and while he filed a notice of disagreement with the decision, he failed to perfect his appeal.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103.  The Veteran filed the most recent application to reopen his claim of service connection for a left wrist disorder in October 2004.  [As previously noted in the Introduction, in the June 2010 decision, the Board reopened the Veteran's claim for service connection for a left wrist disorder and remanded the underlying issue for additional development].  

The more recent medical evidence of record reflects that the Veteran underwent several X-rays of his left wrist at private medical facilities in September 2000 and in October 2000.  Report of the September 2000 X-ray showed "post traumatic deformity and degenerative changes."  The impression was that the Veteran had "[n]ondisplaced interarticular, possibly incomplete fracture of the radial styloid" and the findings were noted to be post traumatic from previous injuries.  Report of the October 2000 X-ray report revealed "underlying deformity and degenerative change in the carpal navicular, which may be secondary to prior trauma."  

The Veteran was afforded a VA medical examination in May 2006 during which he presented with complaints of lack of motion and joint pain in his left wrist - especially during weather climate changes.  The examiner reviewed the Veteran's claims file and conducted a physical examination of his left wrist.  Based on his assessment of the Veteran, the examiner diagnosed him with "chronic left wrist degenerative joint disease secondary to a nonunion of a scaphoid fracture approximately [forty] years ago" and held that "it is without question that this patient's problems began during his time in the military service."  However, in the following paragraph the examiner concluded that it is less likely as not that the Veteran's current disorder was caused by or a result of any additional injury received during his military service.  He explained that the damage to the Veteran's wrist began with the initial injury before his military service and that "damage incurred during military service has had very little, in any, effect on the [Veteran's] sequela at this injury."  According to the examiner, " this was a bad injury with expectant bad results. . . ."  

Due to the VA examiner's contradictory statements as to whether the Veteran's condition worsened as a result of service, the Board did not find the May 2006 VA medical opinion to be adequate and remanded the Veteran's claim in June 2010 for another medical opinion.  Specifically, the Board instructed the examiner to discuss whether the Veteran's pre-existing left wrist disorder worsened in severity during his active service, and if so, whether the increase represented a permanent worsening or aggravation of the disease beyond its natural progression.  

In the June 2010 medical opinion, the VA examiner determined that "[i]t is less than 50% likely" that the Veteran's left wrist condition worsened as a result of his military service.  The examiner went on to state that the Veteran fractured his wrist prior to his military service and this fracture healed poorly.  According to the examiner, "[t]his wrist fracture and subsequent poor healing are the likely causes of [the Veteran's] wrist condition, not his military service."  Here, the Board found the June 2010 medical opinion unclear as to whether the 'poor healing' of the fractured wrist occurred prior to and separate from the commencement of the Veteran's military service, or if the healing process of the wrist fracture took place during the Veteran's military service.  Furthermore, the Board found that the June 2010 VA examiner did not provide an adequate explanation for the conclusion reached.  

Pursuant to the September 2011 Remand, the Veteran was scheduled for another VA medical examination in November 2011.  The examiner was specifically asked to address whether (1) the Veteran's pre-existing left wrist disorder underwent a permanent increase in severity during his active service, and if so, whether that permanent increase in severity during service was due to the natural progress of the condition; and (2) whether the Veteran' experienced 'poor healing' of his wrist fracture subsequent to the August 1964 injury.  

During this examination, the Veteran presented with complaints of pain in his left wrist, noting that the pain varies and bothers him sometimes while he sleeping and other time only during the day.  The Veteran went on to describe some of his military experiences.  According to the Veteran, during one particular in-service training exercise, while doing push-ups and applying pressure only to the fingers of his left hand, an officer stepped on his left hand forcing the hand to lie flat on the ground.  The Veteran stated that from that point on, his left wrist condition was aggravated as a result of different activities conducted.  He described another episode wherein he fell while on the horizontal ladders, but could not recall whether he fell on, or hurt his wrist, or whether he sought further treatment for the left wrist condition.  According to the Veteran, he continued seeking treatment for his left wrist pain after service, but was informed that he just "had to live with it. . . ."  After reviewing the Veteran's medical records and conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the left wrist and concluded that it is less likely as not that the Veteran's pre-existing left wrist disorder underwent a permanent increase in severity during his active service.  

Based on her review of the Veteran's medical records, the examiner explained that the 1964 left wrist fracture was not just a simple fracture, as it also involved a dislocation, and therefore the question of ligamentous disruption.  In making this determination, the examiner referenced the September 1965 report issued by Dr. L., wherein the Veteran's left wrist injury was described as a 'lunate dislocation initially and a carpal navicular fracture and dislocation'.  The examiner further referred to the September 1965 medical report, noting that while it was initially thought that an arthrodesis of the wrist would be necessary, Dr. L. ultimately decided to perform a bone graft of the navicular.  According to the VA examiner, this shows that the surgeon had initially considered performing a wrist fusion, but opted to graft only the navicular bone, leaving more motion at the wrist.  The VA examiner explained that wrist motion can increase the risk of developing pain and arthritis while wrist fusion (less movement of the wrist) can decrease such risk.  She (the examiner) further explained that based on the medical literature, the natural history of scaphoid fractures indicates that they are at high risk of non-union (depending on the type of fractures as well as blood supply of the bone) and may need early surgical repair rather than delayed repair.  Citing to the Journal of Bone and Joint Surgery, the VA examiner, further noted that it was well known that early arthritis will develop in the majority of these cases.  

The VA examiner noted that the Veteran was in active service for only four months when the March 1966 X-rays revealed sclerosis and the beginning changes of arthritis which had progressed since then.  According to the examiner, "[i]t is much more likely that arthritis had already started in the one year since the fracture occurred, (complicated by initial failed hearing with casting) prior to active duty, rather than the short period of active duty."  In addressing the Veteran's assertion that his left wrist pain increased after an officer stepped on his hand, the examiner determined that this would have caused transient increased pain and strain, not arthritis.  

The examiner further determined that it is less likely as not that the Veteran experienced 'poor healing' of his left wrist fracture subsequent to the August 1964 injury.  According to the examiner, the Veteran's May 1966 X-ray revealed evidence of healing and no worsening of the fracture.  While further X-rays are not available in the years after the Veteran left active service, the record reflects that he was able to work doing factory-type work, to include driving forklifts, and doing assembly line type of work at General Electric for thirty-three years until his retirement - which, according to the examiner, would be highly unlikely if the left wrist had not healed.  The examiner further noted that the Veteran was not only independent with all his self care activities, house chores, and yard work, but he did not display any instability or inflammation/tenderness of the left wrist during the examination - all of which goes against the determination that there was poor healing of the left wrist fracture.  

In considering the evidence of record under the laws and regulations as set for above, the Board concludes that the Veteran is not entitled to service connection for a left wrist disorder.  Specifically, the Board finds that the Veteran's left wrist disorder clearly and unmistakably existed prior to service and was not aggravated by his period active duty.  As previously discussed above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131  (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's left wrist disorder clearly and unmistakably preexisted his period of active duty.  While the October 1965 induction examination showed clinically normal upper extremities and the Veteran was deemed qualified for enlistment, the pre-service treatment records reflect that the Veteran fractured his left wrist in August 1964, was assessed with nonunion of the carpal scaphoid, and subsequently underwent bone graft surgery for this injury.  Specifically, in the September 1965 letter, Dr. L determined that the Veteran's left wrist was not a normal wrist based on his limitations in motion.  In an affidavit signed by the Veteran, the Veteran acknowledged the opinion issued by Dr. L. concluding that his (the Veteran's) injury had resulted in a permanent partial impairment of the left hand and wrist below the elbow of 15 percent.  Thus, the Board finds that there is clear and unmistakable evidence of the pre-service existence of a left wrist disorder.  

Therefore, the remaining question with regard to the left wrist is whether there is clear and unmistakable evidence that the Veteran's pre-existing left wrist disorder was not aggravated during service.  Based on a review of the evidence, the Board concludes that the Veteran's pre-existing left wrist disorder was not aggravated by active duty.  First and foremost, the Board notes that after evaluating the Veteran, reviewing his clinical records, and taking note of his complaints, the contemporaneous July 1966 Medical Board determined that the Veteran's pre-existing left wrist disorder was not aggravated by his active service.  

Furthermore, the Board finds the November 2011 medical opinion to be probative as it includes a physical examination of the Veteran, a review of the Veteran's claims file, and clear and concrete opinions concerning whether the Veteran's pre-existing disorder was aggravated by service and whether the Veteran experienced poor healing of his wrist fracture subsequent to the August 1964 injury.  In addition, the November 2011 VA examiner based her opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  Indeed, the November 2011 VA examiner explained that the Veteran's left wrist disorder worsened as a result of the type of injury incurred and the subsequent treatment provided for this particular injury.  In addition, the examiner discussed why the Veteran did not experience 'poor healing' of his left wrist fracture subsequent to the August 1964 injury.  The examiner also provided the medical principles underlying her opinion and referenced the relevant medical literature in support of her reasoning.  

The Board notes that the examiner also acknowledged the Veteran's assertion that having his hand stepped on while doing push-ups contributed to the deterioration of his left wrist disorder.  However, after reviewing all the service treatment records in detail, the examiner found no evidence of a new fracture or dislocation from having his hand stepped on and further concluded that had this incident occurred, this would have caused transient increased pain and strain - not arthritis.  The examiner further addressed the Veteran's statement that he fell from the horizontal ladder during training, but noted no objective evidence from the service treatment records indicating that the Veteran's left wrist arthritis was aggravated or permanently worsened in active service.  Indeed, an X-ray was performed on the Veteran's left wrist after he complained of hurting it when he fell on it, and results from the X-ray reflected no change in the appearance of the wrist since his March 1966 evaluation.  The Board finds that the November 2011 VA opinion in conjunction with the Veteran's service treatment records is entitled to more probative weight than the Veteran's assertion that his current left wrist disorder was aggravated during service.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of pain in his wrist, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current wrist disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of pain in his left wrist because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current wrist disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

The Board acknowledges the August 2012 Appellate Brief Presentation, wherein the Veteran, through his representative, contended that the portion of the November 2011 opinion indicating that Veteran's arthritis occurred prior to active duty rather than his short period of active service, was based on an inaccurate factual premise.  In making this argument, the Veteran indicated that X-ray evidence prior to induction showed no arthritic changes and the October 1965 induction medical history report reflected 'good healing' with no functional loss.  However, while the September 1965 letter issued by Dr. L. indicates that X-rays of the left wrist showed a "good, solid navicular bone" there is no discussion whatsoever as to whether there was any X-ray evidence of arthritic findings.  In other words, there is nothing in the pre-service medical records in the shape of X-ray evidence reflecting 'no arthritic changes.'  Just because Dr. L. did not comment as to whether there were any findings of arthritic changes, it does not mean that such findings did not exist.   Furthermore, Dr. L. appeared to focus more on whether the Veteran's fracture had healed, and the level of impairment in the wrist.  Finally, the Board finds compelling that the November 2011 VA examiner reviewed the September 1965 letter as well as the October 1965 induction report in full detail, and still arrived at the conclusion that the Veteran's left wrist disorder was not aggravated as a result of his military service.   

Based on the foregoing, the Board finds that the Veteran's left wrist disorder clearly and unmistakably existed prior to service and was not aggravated by service.  Thus, the presumption of soundness is rebutted and the Veteran's claim must fail.  38 U.S.C.A. § 1111.  

The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for a left wrist disorder is denied.  



ORDER

Entitlement to service connection for residuals of fracture in the left wrist with arthritis is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


